Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 1 of 7
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 05, 2018
                                                                David J. Bradley, Clerk
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 2 of 7
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 3 of 7
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 4 of 7
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 5 of 7
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 6 of 7
Case 4:17-cr-00412 Document 107 Filed on 10/05/18 in TXSD Page 7 of 7
